Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-22-00397-CR

                                IN RE Stephen Wayne RICHARDSON

                                           Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: July 20, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 23, 2022, relator Stephen Wayne Richardson filed a pro se petition for writ of

mandamus asserting the trial court failed to rule on a motion.

           To establish a right to mandamus relief in a criminal case, relator must show the trial court

violated a ministerial duty and there is no adequate remedy at law. See In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). A trial court has a ministerial

duty to rule on a properly filed and timely presented motion. See In re State ex rel. Young v. Sixth

Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

However, a relator has the burden of providing this court with a record sufficient to establish his

right to mandamus relief. See TEX. R. APP. P. 52.7(a)(1) (requiring relator to file “a certified or



1
 This proceeding arises out of Cause No. 2010-CR-10629, styled State of Texas vs. Stephen Richardson, pending in
the 399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.
                                                                                      04-22-00397-CR


sworn copy of every document that is material to the relator’s claim for relief and that was filed in

any underlying proceeding”). A relator must provide the court of appeals with a record showing

the motion at issue was properly filed, the trial court was made aware of the motion, and the motion

has not been ruled on by the trial court for an unreasonable time period. See In re Mendoza, 131

S.W.3d 167, 167-68 (Tex. App.—San Antonio 2004, orig. proceeding).

       Here, Richardson did not provide this court with a record indicating he filed a motion, that

the trial court was made aware of any motion, or that he had been waiting for a ruling for an

unreasonable time. See id. Based on the lack of a record before us, Richardson has not shown

himself entitled to mandamus relief. Accordingly, the petition for writ of mandamus is denied.


                                          PER CURIAM

Do not publish




                                                -2-